DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12, 14-20, 22, 23, 25-31, and 33 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/08/2021 are acknowledged.  Claims 1-11 remain withdrawn, as being drawn to an unelected invention or specie. Claims 12, 16, 23, and 27 are amended. Claims under consideration in the instant office action are claims 12, 14-20, 22, 23, 25-31, and 33.
 Applicants' arguments, filed 03/08/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 12, 14-20, 22, 23, 25-31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of cancers caused by a p53 mutation by administering compound MI-2-2 or OICR-2429, does not reasonably provide enablement for the treatment or prevention of cancers caused by a p53 mutation by administering any compound of formula (1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404). Among these factors are: (i) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
Rejection
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating or preventing cancer caused by a p53 POF mutation using an epigenetic regulator.  The breadth of the claims thus covers that the compounds are capable of therapy and even prevention of a wide range of cancers, including a number of cancers which have completely different etiologies.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:

Potter teaches that ” There are many problems with a general population approach to chemoprevention related to: differences in risk determined by age, genes, lifestyle, history; differences between the sexes; a similar range of differences in the effectiveness of agents; and non-linear doserelated effects…Other problems include: the use of compounds with an inappropriate chemical structure that enter metabolic pathways at a different point from the normal dietary constituent (e.g. folic acid versus food-derived folate in its complexed form); not knowing effects on the organ and on other systems (this is an issue with the coxibs); undertaking trials in the face of contrary data (the red palm oil data should have informed the β-carotene trials); ignoring timing/lifestage (folate is useful in the prevention of polyps but accelerates the growth of preexisting ones); and ignoring buffering and homeostasis…” (pg. 977, right column, second paragraph; pg. 978, left column, first paragraph).  Thus, it is beyond the skill of oncologists today to predict a particular agent to be effective in preventing a particular cancer.
(5) The relative skill of those in the art:
	Those of relative skill in the art are those with a level of skill of the authors of the references cites to support the examiner’s position (MD’s or those with advanced degrees and the requisite experience in medicine).
(6) The amount of direction or guidance presented and (7) the presence of absence of working examples:

	(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by Simone, Danziger, and Potter above, the high unpredictability in the art as evidenced therein, and the lack of adequate guidance provided by the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant argues that armed with the teachings of the specification and what was already known in the art, the skilled artisan would not have had to engage in any undue experimentation to practice the invention commensurate with the scope of the pending claims and therefore the pending claims are enabled under 35 U.S.C. §112(a).  The Examiner respectfully disagrees since although Applicant is not required to actually reduce the invention to practice, the claimed invention is still not properly enabled for the treatment or prevention of the full genus of cancers.  Simone (Introduction: Oncology) teaches that for all cancers, "each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (pg. 1004).  Furthermore, different types of cancers affect different organs and have different methods of growth and harm to the body.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against a wide range of cancers.  Regarding prevention, chemoprevention can be highly unpredictable in practice a number of factors as illustrated by Potter, and it thus is beyond the skill of oncologists today to predict a particular agent to be effective in preventing a particular cancer without undue experimentation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, 18, 19, 22, 23, 25, 26, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Structural Insights into inhibition of the bivalent-MLL interaction by small molecules in leukemia, as disclosed in IDS) in view of Yokoyama (Menin Critically Links MLL Proteins with LEDGF on Cancer-Associated Target Genes, Cancer Cell, 2008, 13, pp. 36-46) and Casiano (Tumor-associated Antigen Arrays for the Serological Diagnosis of Cancer, Molecular and Cellular Proteomics, 5(10), pp. 1745-1759).
Rejection
Shi is drawn towards the role of compound 4-(4-(5,5-Dimethyl-4,5-dihydrothiazol-2-yl)piperazin-1-yl)-6-(2,2,2-trifluoroethyl)thieno[2,3-d]pyrimidine (“MI-2-2”) in the interaction between menin and mixed lineage leukemia (see abstract).  Shi teaches that the N-terminal region, which is critical in leukemogenic transformation, binds to menin and lens epithelium-derived growth factor (LEDGF) (pg. 4461, left column, second paragraph).  Shi teaches that MI-2-2 can effectively inhibit the MLL-fusion 
Shi does not explicitly teach a method of treating breast cancer associated with a p53 gain of function mutation by administering compound MI-2-2.
Yokoyama is drawn towards the link between menin and LEDGF on a number of cancer-associated target genes (see abstract).  Yokoyama teaches increased LEDGF expression in tumors of breast origin (pg. 44, left column, second paragraph).
Casiano is drawn towards the identification of tumor-associated antigens (“TAA”) for the diagnosis and management of cancer (see abstract).  Casiano teaches that TAA’s are linked to oncoproteins such as p53 proteins and LEDGF in a number of cancers including breast cancer (pg. 1746, left column, third paragraph).  Casiano teaches that “Mutation or down-regulation of p53 prevents it from exerting its tumor suppressor function, contributing to cancer development and progression (61). p53 mutations in cancer patients are often associated with poor prognosis (61). The presence of serum autoantibodies to p53 has been reported in patients with various types of cancers at frequencies ranging from 4 to 30% depending on the cancer type (50), and in some cancers, autoantibodies to p53 are associated with poor prognosis (62). A strong correlation between the presence of these autoantibodies and p53 mutation and/or accumulation has been reported (50).”  (pg. 1746, right column, second paragraph).  Regarding the limitation of p53 mutations of R248Q, R248W, R249S, and R273H, and as a consequence it would follow that one of ordinary skill in the art would detect for such mutations the diagnosis and management of cancers associated with any p53 mutation, including p53 mutations of R248Q, R248W, R249S, and R273H based on the teachings of Casiano.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat breast cancer by administering compound MI-2-2, as suggested by Yokoyama and Casiano, and produce the instant invention.

Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references, alone or in combination with each other, teach or suggest treating a cancer that is caused by a p53 R248Q, R248W, R249S, or R273H mutation. At best, Shi teaches that MI-2-2 inhibits the interaction between Menin and MLL in cells that artificially express the MLL-AF9 fusion protein or MV4-l l cells, which have an MLL-AF4 translocation but not a p53 mutation. Yokoyama teaches that LEDGF/p75 is required for Leukemic transformation by MLL oncoproteins and Casiano teaches that LEDGF/p75 is expressed in numerous tumors. However, none of Shi, Yokoyama and Casiano describe any p53 GOF mutations-much less the specific mutations R248Q, R248W, R249S, or R273H-or that cancer associated with these p53 mutants can be treated with an inhibitor of an epigenetic regulator.  Moreover, none of the references teach any detecting step at all.  The Examiner respectfully disagrees since Casiano is drawn towards the identification of tumor-associated antigens (“TAA”) for the diagnosis and management of cancer (see abstract).  Casiano 
Applicant also argues that none of these references would provide a skilled artisan with an expectation of success in administering MI-2-2 to a subject to treat breast cancer, as alleged by the Examiner. Shi only discusses the role of MI-2-2 on inhibiting the MLL-menin interaction in the setting of leukemogenic transformation. Further, Shi does not teach or suggest that MI-2-2 has any effect on LEDGF or LEDGF-associated cancer. Thus, even if Yokohama and Casiano describe LEDGF as being overexpressed in breast cancer, a skilled artisan would have no expectation of success that MI-2-2 .

Conclusion
Claims 12, 14-20, 22, 23, 25-31, and 33 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629